KAHN, Judge.
Appellants, the purchasers of two grocery stores in Escambia County, appeal the entry of three summary judgments in favor of appellees Wetterau, Inc. and Higdon Grocery Co. (“Wetterau”) and appellees Roger Green, Mike Edwards, and Green’s IGA, Inc. (“Green and Edwards”). We affirm.
Wetterau brought an action against appellants seeking damages and replevin after appellants failed to pay amounts due on promissory notes, goods sold and leases. Appellants answered, filed affirmative defenses, a counter complaint against Wetter-au, and a third party complaint against Green and Edwards. In each of these pleadings, appellants contended they were the victims of actionable fraud and misrepresentations on the part of appellees. The trial court granted appellees’ motions for summary judgment on the complaint, counter complaint, and third party complaint.
While the clear rule of law applicable to fraud issues is that trials are preferred over summary judgment, the mere allegation of fraud will not automatically entitle one to a trial. Peninsula Yacht Cay Dev., Inc. v. Southern Floridabanc Sav. Ass’n, 552 So.2d 1139 (Fla. 3d DCA 1989). Wet-terau contends that the evidence adduced in support of the summary judgment motions conclusively negates a showing of actionable fraud. Our own thorough review of the record in this case gives no indication of the existence of genuine issues of material fact. We note with approval that the trial court made specific findings as to each allegation raised. Since we are unable to conclude that the trial court erred in its determination that no *203issue remained for trial, the summary judgments are affirmed.
SHIVERS and ZEHMER, JJ., concur.